Citation Nr: 0617143	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  02-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to an initial rating in excess of 10 percent for 
tinea pedis and onychomycosis with corns of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to an increased rating for corns was 
remanded for further development, in an August 2004 Board 
decision.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  During the entire appellate period, tinea pedis and 
onychomycosis with corns of both feet were manifested by 
scaling of the medial third of both feet, with a single 
callous on the dorsal aspect of the right 5th toe, consistent 
with a moccasin presentation of tinea pedis.   


CONCLUSION OF LAW

Prior to, and effective August 30, 2002, the schedular 
criteria for a rating in excess of 10 percent for tinea pedis 
and onychomycosis with corns of both feet, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Codes 7813, 7806 (2002) and Diagnostic 
Codes 7813, 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in May 2002.  
In correspondence dated in October 2004, he was notified of 
the provisions of the VCAA as they pertain to the issue of 
increased ratings.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

7813 Dermatophytosis
Unless otherwise provided, rate codes 7807 through 7819 
as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of 
manifestations.

38 C.F.R. § 7813 (effective prior to August 30, 2002).

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability.

38 C.F.R. § Diagnostic Code 7813 (effective August 30, 2002)



7806  Eczema 									Rating
With ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if the 
disorder is exceptionally repugnant. 		50
With constant exudation or itching, extensive lesions, 
or marked disfigurement. 							
	30
With exfoliation, exudation or itching involving an 
exposed surface or extensive area. 					
			10
With slight manifestations, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or a 
small area. 					0

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 
2002)

During the pendency of this appeal, the criteria for 
evaluating skin disorders were revised, effective August 30, 
2002.  The Board notes that, where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997).  In deciding such a case, the Board 
must determine whether the previous or revised version is 
more favorable to the veteran.  If the revised version is 
more favorable, the retroactive reach of that regulation can 
be no earlier than the effective date of the change, and VA 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  In other 
words, even if it is found that the recently revised criteria 
are more favorable to the veteran, the retroactive reach of 
the recently revised regulation can be no earlier than August 
30, 2002.  See 38 U.S.C.A. § 5110(g); see also VAOPGCPREC 3-
2000 (2000).  

The veteran's tinea pedis and onychomycosis with corns of 
both feet, has been reviewed under both the old and revised 
criteria.  Even with consideration of the old and the revised 
regulations, the criteria for a higher rating have not been 
met.

The criteria in effect prior to August 30, 2002 provided that 
new growths on the skin were to be evaluated analogous as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  See 38 
C.F.R. § 4.118 Diagnostic Codes 7813, 7806 (effective prior 
to August 30, 2002).

The veteran's service medical records show that, at the time 
of his retirement physical examination, he gave a history of 
foot trouble, manifested by corns.  The July 2002 VA 
examination notes that he had a couple of corns on his feet 
that he had trimmed by himself in the past.  He had not 
received any medical treatment for corns.  The examiner noted 
the veteran had very wide feet and the veteran remarked that 
he had a hard time finding shoes that properly fit, which is 
why, according to the veteran, he had been bothered by corns.  
Upon examination, he was asymptomatic, and the examiner noted 
the veteran was wearing sandal-type shoes.  There was 
evidence of mild, sub acute corns on the lateral aspect of 
both little toes, where the sides of his shoes would rub.  
There were no plantar surface abnormalities, such as plantar 
warts, callous or hyperkeratosis build up.  The diagnoses 
included sub-acute corns of both feet.

Under the criteria in effect prior to the revisions of August 
30, 2002, the veteran's corns on both feet are properly rated 
as noncompensably disabling.  The medical evidence does not 
show that there is any symptomatology meeting the criteria 
for a compensable rating, such as ulcerated areas, or corns 
that are tender and painful on objective demonstration, or 
exfoliation, exudation or itching of an exposed area.  In the 
veteran's case, a noncompensable rating for the corns on his 
feet fully comported with the applicable schedular criteria.  
See Diagnostic Code 7813, 7806 (2002).  Moreover, no higher 
evaluation can be assigned pursuant to any other potentially 
applicable diagnostic code.  See Butts v. Brown, 5 Vet. App. 
at 539.  Even if such consideration were appropriate, in the 
absence of medical evidence of, or analogous to, disfiguring 
scars on the head, face or neck, or second or third degree 
burn scars, there is no basis for assignment of a higher 
evaluation for corns on the feet under Diagnostic Codes 7800, 
7801, or 7802, respectively.

Following the veteran's appeal of the RO's decision, the 
Board remanded the case for another VA examination and 
readjudication of the claim pursuant to the revised criteria 
for skin disorders.  At the May 2005 VA examination, marked 
scaling was observed over almost the entire medial third of 
both of the veteran's feet.  It was determined he had a 
moccasin-type presentation of tinea pedis.  The toenails of 
both of feet were noted to be dystrophic and hypertrophic, 
distorted and discolored.  The examiner's diagnostic 
impression was onychomycosis.  One small callus was visible 
on the dorsal surface of the right fifth toe.  No other 
exophytic lesions were seen.  The examiner stated that nearly 
15 percent of the veteran's body was affected.  In the 
examiner's opinion the tinea pedis and onychomycosis were as 
likely as not related to the veteran's twenty years of active 
service.  

On the basis of these diagnoses and findings, the RO re-
characterized the veteran's claim for service connection as 
tinea pedis and onychomycosis, with corns of both feet and 
assigned a 10 percent disability rating, with an effective 
date of August 30, 2002, pursuant to Diagnostic Code 7813.  

The Board has reviewed the evidence and applicable rating 
criteria and finds the assignment of a 10 percent rating 
under the revised Diagnostic Code 7813 is proper.  A note to 
the revised Diagnostic Code 7813 states "dermatophytosis 
should be rated as disfigurement of the head, face, or neck; 
scars; or dermatitis, depending upon the predominant 
disability."  The recent VA examiner's findings show that 
the veteran's tinea pedis is currently the predominant 
disability.  There is no medical evidence of any scars or 
disfigurement.  Under the revised Diagnostic Code 7813, a 10 
percent disability rating is warranted where at least 5 
percent, but less than 20 percent, of the entire body is 
affected by dermatitis.  The VA examiner determined that the 
veteran's skin disorder covered nearly 15 percent of his 
body.  

A higher evaluation of 20 percent is not warranted unless the 
evidence shows 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected; or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The evidence 
does not support a 20 percent evaluation.  The skin disorder 
does not cover more than 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected; nor has it 
been shown that the veteran requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

On the basis of the foregoing, the Board finds that the 
assignment of a noncompensable rating for tinea pedis and 
onychomycosis, with corns of both feet, effective from July 
01, 2002 is proper.  The Board finds further that an 
assignment of a 10 percent disability rating, and no higher, 
effective August 30, 2002 is proper.




ORDER

An increased rating for tinea pedis and onychomycosis with 
corns of both feet, currently evaluated as 10 percent 
disabling is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


